        Case 3:19-cv-00108-SDD-RLB              Document 47   01/27/20 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA



ELLIS RAY HICKS                                                          CIVIL ACTION

VERSUS                                                                   19-108-SDD-RLB

DEPARTMENT OF PUBLIC SAFETY &
CORRECTIONS, ET AL.


                                              RULING

       This matter is before the Court on the Motion to Dismiss Pursuant to F.R.C.P. Rule

12(c)1 by Defendants, the Louisiana Department of Public Safety and Corrections

(“DOC”), James LeBlanc (“LeBlanc”), and Terry Lawson (“Lawson”)(or, collectively,

“Defendants”). Plaintiff, Ellis Ray Hicks (“Plaintiff”) has filed an Opposition to this motion.2

For the following reasons, the Court finds that the Defendants’ motion should be

GRANTED in part and DENIED in part.

I.     FACTUAL BACKGROUND

       This lawsuit arises out of a claim of over-detention of a prisoner. In his Amended

Complaint, Plaintiff alleges that he was held in prison for two months beyond the date of

his legal release.3 Plaintiff claims that, on July 25, 2016, he was arrested in Louisiana for

a parole violation, stemming from an arrest and incarceration in Arkansas for which

Plaintiff had previously served 455 days in Arkansas’ Faulkner County Jail.4 On January

3, 2019, Plaintiff pled guilty to the parole violation, and he was sentenced to four years at


1
  Rec. Doc. No. 22.
2
  Rec. Doc. No. 27; Supplemental Brief, Rec. Doc. No. 41.
3
  Rec. Doc. No. 16.
4
  Id. at ¶ 18.
Document Number: 58636
                                                                                    Page 1 of 21
         Case 3:19-cv-00108-SDD-RLB                  Document 47         01/27/20 Page 2 of 21



hard labor, “which [was] the new underlying sentence,” and he was to be given “credit for

time served in Arkansas.”5 Plaintiff served his sentence at the Claiborne Parish Detention

Center.6

        Plaintiff alleges that, on February 23, 2017, Lawson, a DOC employee at David

Wade Correctional Center, calculated Plaintiff’s sentence to be served until February 28,

2018, and this date most closely reflected Plaintiff’s Judge-ordered sentence, which

included credit for his time served in Arkansas.7 However, Plaintiff alleges that Lawson

re-calculated his sentence on March 10, 2017, removed his credit for time served, and

changed his sentence to run until May 23, 2019, a date more than a year later than his

original release date.8 When Plaintiff questioned this new release date, he alleges he

was told by Brian Flynn, Claiborne Parish Clerk of Court, that the DOC would not give

Plaintiff credit for time served “‘without an official document from the State of Arkansas

showing the credits that you are due.’”9 Plaintiff further claims that Lawson privately

informed him that Lawson had decided that Plaintiff was not qualified to receive credit for

time served, despite the clear language in his Judge-mandated sentence.10

        Through the help of friends and family, on June 23, 2017, Plaintiff obtained a letter

from the Arkansas Department of Corrections confirming his time served in Arkansas.

This letter was copied to the Claiborne Detention Center, David Wade Correctional

Center, and Brian Flynn.11 On July 3, 2017, Plaintiff alleges the letter regarding his


5
  Id. at ¶ 19.
6
  Id.
7
  Id. at ¶ 20. Plaintiff claims this date would still have resulted in an over-detention of four days.
8
  Id. at ¶ 21.
9
  Id. at ¶ 22.
10
   Id. at ¶ 23.
11
   Id. at ¶ 24.
Document Number: 58636
                                                                                                   Page 2 of 21
         Case 3:19-cv-00108-SDD-RLB          Document 47       01/27/20 Page 3 of 21



Arkansas credit was sent to Lawson, who recalculated Plaintiff’s sentence again, this time

arriving at a release date of January 8, 2018.12

        Despite this recalculation, Plaintiff remained concerned that he was not receiving

proper time-served credit, so Plaintiff filed a motion to clarify the record on July 11, 2017,

seeking that “the record reflect[] that Ellis was sentenced to four years, with credit for time

served in Arkansas.”13 On August 15, 2017, the sentencing judge again ordered that

Plaintiff’s sentence be “‘four (4) years at hard labor with credit for all time served, including

the time served in the State of Arkansas.’”14 Plaintiff claims this order was sent to David

Wade Correctional Center on September 8, 2017.15 In response to this order, Lawson

allegedly again recalculated Plaintiff’s sentence, arriving at a release date of July 11,

2018.16

        Plaintiff alleges that Lawson repeatedly altered his release date in retaliation for

Plaintiff’s continued pursuit of the correct release date, made by himself and his friends

and family, because Lawson allegedly considered this “messing” with him (Lawson).17

Undeterred, Plaintiff filed an Administrative Remedy Procedure (“ARP”) on January 5,

2018, regarding Lawson’s alleged refusal to consider Plaintiff’s time-served credit.18

Then, on January 10, 2018, Plaintiff filed a motion to enforce the Judge’s order, and on

January 12, 2018, the Judge ordered a hearing on the matter.19




12
   Id. at ¶ 25.
13
   Id. at ¶ 26.
14
   Id. at ¶ 28.
15
   Id.
16
   Id. at ¶ 29.
17
   Id. at ¶¶ 30-31.
18
   Id. at ¶ 32.
19
   Id. at ¶ 33.
Document Number: 58636
                                                                                     Page 3 of 21
         Case 3:19-cv-00108-SDD-RLB        Document 47      01/27/20 Page 4 of 21



        Plaintiff alleges that, on February 6, 2018, a habeas hearing was held, in which the

District Attorney and Judge confirmed that Plaintiff’s original sentence included time

served in Arkansas; however, the Judge advised Plaintiff that she could do nothing else

to help him, and he needed to file a lawsuit in Baton Rouge against the DOC.20 Plaintiff

continued to vigorously pursue relief regarding his release date,21 and he maintains that

he was illegally detained beyond his February 24, 2018 release date.22

        Plaintiff obtained counsel, and on April 17, 2018, Plaintiff alleges his attorney

contacted Lawson to inquire why Plaintiff had not been released.23 Plaintiff further alleges

that, during a recorded phone call, Lawson advised Plaintiff’s counsel that “judges have

no say whatsoever to us applying our time comp laws[.]”24 Plaintiff claims that Lawson

advised his counsel that Plaintiff was only getting 904 days of credit, which did not account

for any time served in Arkansas.25 Ultimately, Plaintiff was released on April 25, 2018,

allegedly sixty days beyond his legal release date.26

        Plaintiff also alleges that the DOC has a well-documented and acknowledged

pattern of over-detention.27     Plaintiff maintains that Attorney General Jeff Landry

acknowledged this problem in an op-ed published March 8, 2018, wherein he conceded

“that there ‘is a layer of incompetence so deep that the Corrections Department doesn’t

know where a prisoner is on any given day of the week or when he should actually be




20
   Id. at ¶ 34.
21
   Id. at ¶¶ 35-37.
22
   Id. at ¶ 38.
23
   Id. at ¶ 41.
24
   Id. at ¶ 42.
25
   Id. at ¶¶ 43-44.
26
   Id. at ¶ 46.
27
   Id. at ¶ 48.
Document Number: 58636
                                                                                  Page 4 of 21
         Case 3:19-cv-00108-SDD-RLB                Document 47         01/27/20 Page 5 of 21



released from prison.’”28 Plaintiff provided detailed allegations regarding the findings of

the Louisiana Legislative Auditor who audited the DOC and highlighted this problem,

among others.29

        Plaintiff filed this lawsuit pursuant to 42 U.S.C. § 1983, asserting that the

Defendants violated his federal constitutional Fourteenth Amendment due process and

First Amendment free speech rights and asserting a Monell failure to train/supervise claim

against the DOC and LeBlanc. Defendants LeBlanc and Lawson are sued in both their

official and individual capacities.30 Plaintiff also asserted state law claims of false

imprisonment, negligence, respondeat superior, indemnification, and a violation of

Plaintiff’s rights under the Louisiana Constitution.31 Defendants have moved to dismiss

Plaintiff’s federal claims, arguing that some claims are barred by Eleventh Amendment

sovereign immunity, and all others are barred by Heck v. Humphrey.32 Defendants also

assert the defense of qualified immunity for the individual capacity claims asserted.

Plaintiff opposes this motion.

II.     LAW & ANALYSIS

        A. Motion to Dismiss Under Rule 12(b)(6) and Rule 12(c)

        According to Rule 12(c) of the Federal Rules of Civil Procedure: “After the

pleadings are closed–but early enough not to delay trial–a party may move for judgment




28
   Id. at ¶ 49 (quoting Sen. John Kennedy and Atty. Gen. Jeff Landry, Criminal justice reform actually hurting
public safety, The Advocate (Mar. 8, 2018)).
29
   Id. at ¶¶ 50-61.
30
   Id. at ¶¶ 13-14.
31
   Id. at ¶¶ 63-95.
32
   512 U.S. 477 (1994).
Document Number: 58636
                                                                                                 Page 5 of 21
        Case 3:19-cv-00108-SDD-RLB                Document 47        01/27/20 Page 6 of 21



on the pleadings.”33 “A motion for judgment on the pleadings under Rule 12(c) is subject

to the same standard as a motion to dismiss under Rule 12(b)(6).”34

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”35 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”36 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”37 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”38 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”39 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”40 In order to satisfy the plausibility standard, the plaintiff must show “more than


33
   Fed. R. Civ. P. 12(c).
34
   Ackerson v. Bean Dredging, LLC, 589 F.3d 196, 209 (5th Cir. 2009) (quoting Doe v. MySpace, Inc., 528
F.3d 413, 418 (5th Cir. 2008)).
35
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin K. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
36
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
37
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205.
38
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter “Twombly”).
39
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
40
   Twombly, 550 U.S. at 556.
Document Number: 58636
                                                                                              Page 6 of 21
        Case 3:19-cv-00108-SDD-RLB              Document 47        01/27/20 Page 7 of 21



a sheer possibility that the defendant has acted unlawfully.”41 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”42 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”43 Rather, the inquiry is whether the

allegations in the Complaint plausibly state a claim for relief.

        B. Eleventh Amendment Sovereign Immunity

        Defendants maintain that any Section 1983 claims brought against them for money

damages, against the DOC and against Leblanc and Lawson in their official capacities,

are barred by Eleventh Amendment sovereign immunity. Plaintiff argues that Defendants

waived the defense of sovereign immunity when they removed this case to federal court.

        A suit against a state official or employee in his or her official capacity is actually a

suit against the state itself.44 The Eleventh Amendment bars a state's citizens from filing

suit against the state in federal court unless the state has waived its immunity.45 Louisiana

has refused any such waiver of its Eleventh Amendment sovereign immunity regarding

suits in federal court.46 However, where a state removes a case to federal court, the state

may be found to have waived this defense.

        Additionally, the doctrine of sovereign immunity does permit an exception for

claims of declaratory or prospective injunctive relief: “Under Ex Parte Young, a federal

court, consistent with the Eleventh Amendment, may enjoin state officials to conform their


41
   Iqbal, 556 U.S. at 678.
42
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
43
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
44
   See Hafer v. Melo, 502 U.S. 21, 25 (1991).
45
   See Cozzo v. Tangipahoa Parish Council–President Government, 279 F.3d 273, 280 (5th Cir. 2002).
46
   See La. R. S. § 13:5106(A).
Document Number: 58636
                                                                                           Page 7 of 21
        Case 3:19-cv-00108-SDD-RLB                 Document 47        01/27/20 Page 8 of 21



future conduct to the requirements of federal law.”47 Nevertheless, Defendants herein

have moved to dismiss only Plaintiff’s claims for money damages brought under Section

1983. Defendants do not address Plaintiff’s claims for declaratory relief and permanent

injunctive relief.48 Defendants are correct that Section 1983 does not provide a federal

forum for a litigant who seeks monetary damages against either a state or its officials

acting in their official capacities, specifically because these officials are not seen as

“persons” within the meaning of Section 1983.49 In addition, in Hafer v. Melo,50 the United

States Supreme Court addressed the distinction between official capacity and individual

capacity lawsuits and made clear that a suit against a state official in an official capacity

for monetary damages is treated as a suit against the state and is therefore barred by the

Eleventh Amendment.51

        Plaintiff’s reliance on the Supreme Court’s decision in Lapides v. Board of Regents

of Univ. System of Ga.52 and the Fifth Circuit’s decision in Meyers ex rel. Benzing v.

Texas53 is misplaced. In Lapides, the Supreme Court held that “removal is a form of

voluntary invocation of a federal court's jurisdiction” that constitutes “a waiver of a state’s

immunity from suit.”54 While this is true, another Section of this Court analyzed this issue

in Williams v. Louisiana:55

        In Lapides, the Supreme Court “agreed to decide whether a state waives its
        Eleventh Amendment immunity by its affirmative litigation conduct when it
        removes a case to federal court[,]” at least in “the context of state-law

47
   McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407, 412 (5th Cir. 2004) (citation omitted).
48
   See Rec. Doc. No. 16, ¶ 96 (A) & (E).
49
   Will v. Michigan Department of State Police, 491 U.S. 58, 71 (1989).
50
   502 U.S. 21 (1991).
51
   Id. at 25.
52
    535 U.S. 613 (2002).
53
   410 F. 3d 236 (5th Cir. 2005).
54
   Id. at 243 (citing Lapides).
55
   2019 WL 1003645 (M.D. La. Feb. 28, 2019).
Document Number: 58636
                                                                                               Page 8 of 21
       Case 3:19-cv-00108-SDD-RLB          Document 47      01/27/20 Page 9 of 21



      claims, in respect to which the State has explicitly waived immunity from
      state-court proceedings.” Lapides, 535 U.S. at 617, 122 S.Ct. at 1643
      (quotations and alterations omitted). The Court concluded that “the State's
      action joining the removing of this case to federal court waived its Eleventh
      Amendment immunity[.]” Id., 535 U.S. at 624, 122 S.Ct. at 1646. The
      Lapides Court further explained: “where a State voluntarily becomes a party
      to a cause and submits its rights for judicial determination, it will be bound
      thereby and cannot escape the result of its own voluntary act by invoking
      the prohibitions of the Eleventh Amendment.” Id., 535 U.S. at 619, 122 S.Ct.
      at 1644 (quoting Gunter v. Atlantic Coast Line R. Co., 200 U.S. 273, 284,
      26 S.Ct. 252, 50 L.Ed. 477 (1906) (emphasis added by Lapides)).

      Although Lapides was limited to state-law claims, the Fifth Circuit in Meyers
      ex rel. Benzing extended the waiver of sovereign immunity by removal of
      private suits by the state on federal law claims constitutes a valid waiver of
      the state's sovereign immunity. Meyers ex rel. Benzing, 410 F.3d at 248;
      see also Skinner v. Gragg, 650 F. App'x 214, 218 (5th Cir. 2016). Further,
      the Fifth Circuit has applied this removal principal to § 1983 claims. Spooner
      v. Jackson, 251 F. App'x 919, 924 (5th Cir. 2007). Therefore, Louisiana's
      removal of this suit to federal court constitutes a waiver of its sovereign
      immunity.

      However, the inquiry does not end there because in Meyers ex rel. Benzing
      the Fifth Circuit recognized that “a sovereign enjoys two kinds of immunity
      that it may choose to waive or retain separately—immunity from suit and
      immunity from liability.” Id. at 252–53. The Fifth Circuit found “that the
      Constitution permits and protects a state's right to relinquish its immunity
      from suit while retaining its immunity from liability, or vice versa, but that it
      does not require a state to do so.” Id. at 255. Ultimately in Meyers the Court
      found that Texas waived its immunity from suit in federal court by removing
      a case involving state and federal claims from state court to federal court.
      Id. at 256. However, the Court left the question of whether Texas waived its
      immunity from liability to be further determined “according to that state's
      law.” Id. at 255.

      The Fifth Circuit further clarified Meyers on rehearing by stating, “[w]hen a
      State removes to federal court a private state court suit based on a federal-
      law claim, it invokes federal jurisdiction and thus waives its unqualified right
      to object peremptorily to the federal district court's jurisdiction on the ground
      of state sovereign immunity.” Meyers ex rel. Benzing v. Texas, 454 F.3d
      503 (5th Cir. 2006) aff'g on reh'g, 410 F.3d 236. However, the Court
      clarified, “that waiver does not affect or limit the State's ability to assert
      whatever rights, immunities or defenses are provided for by its own
      sovereign immunity law to defeat the claims against the State finally
      and on their merits in the federal courts.” Therefore, Louisiana's removal
Document Number: 58636
                                                                                   Page 9 of 21
          Case 3:19-cv-00108-SDD-RLB             Document 47       01/27/20 Page 10 of 21



          to federal court waived its immunity from suit in regards to the official
          capacity § 1983 claims, but the State may still prove that it has immunity
          from liability on these claims.56

          Next, the Court considered whether the DOC and Louisiana Board of Parole were

“persons” under Section 1983:

          Having found that the State has waived its Eleventh Amendment immunity
          by voluntarily removing this suit to federal court, the Court must now
          determine whether the Department of Public Safety and Corrections and
          the Louisiana Board of Parole are “persons” within the meaning of 42 U.S.C.
          § 1983.

          “Section 1983 provides a private right of action for damages to individuals
          who are deprived of ‘any rights, privileges, or immunities’ protected by the
          Constitution or federal law by any ‘person’ acting under the color of state
          law.” Stotter v. Univ. of Texas at San Antonio, 508 F.3d 812, 821 (5th Cir.
          2007) (quoting 42 U.S.C. § 1983). “The Supreme Court has ‘held that a
          State is not a ‘person’ against whom a § 1983 claim for money damages
          might be asserted.’” Med. RX/Sys., P.L.L.C. v. Texas Dep't of State Health
          Servs., 633 F.App'x 607, 610 (5th Cir. 2016) (citing Lapides, 535 U.S. at
          617, 122 S.Ct. 1640). “This rule extends to ‘arms of the state,’ and to a
          state's ‘officials acting in their official capacities.’” Id. (citing Howlett v. Rose,
          496 U.S. 356, 365, 110 S.Ct. 2430, 110 L.Ed.2d 332 (1990); Will v. Michigan
          Dep't of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45
          (1989)). Thus, Plaintiff's § 1983 claims are barred against Defendants in
          their official capacity as they are not considered “persons” within the
          meaning of 42 U.S.C. § 1983.

          The same argument Plaintiff advances in this case was also rejected by the district

court for the Eastern District of Louisiana in Traweek v. Gusman,57 a case upon which

Plaintiff heavily relies on other points of law. In Traweek, the DOC and LeBlanc were

named as defendants in a suit claiming over-detention by an inmate. The Defendants

asserted the Eleventh Amendment sovereign immunity defense as to Traweek’s claims




56
     Id. at *3-*4 (emphasis added).
57
     2019 WL 5430590 (E.D. La. Oct. 23, 2019).
Document Number: 58636
                                                                                          Page 10 of 21
           Case 3:19-cv-00108-SDD-RLB           Document 47      01/27/20 Page 11 of 21



for money damages.58 The Traweek court employed the same analysis set forth above

in Williams, and held:

            The Eleventh Amendment bar to suits by private citizens against a state in
            federal court extends to protect state actors who are acting in their official
            capacities. K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010)(citing Hutto
            v. Finney, 437 U.S. 678, 700, 98 S.Ct. 2565, 57 L.Ed.2d 522 (1978)); Will
            v. Michigan Dept. of State Police, 491 U.S. 58, 61, 109 S.Ct. 2304, 105
            L.Ed.2d 45 (1989)(A suit against a state official in an official capacity for
            monetary damages is treated as a suit against the state and is therefore
            barred by the Eleventh Amendment.).

            There is a narrow exception to this immunity from suit: the Ex parte Young
            exception, which “is based on the legal fiction that a sovereign state cannot
            act unconstitutionally[; t]hus, where a state actor enforces an
            unconstitutional law, he is stripped of his official clothing and becomes a
            private person subject to suit.” See K.P. v. LeBlanc, 627 F.3d at 124
            (emphasis added)(citing Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52
            L.Ed. 714 (1908)); see also Will v. Michigan Dep't of State Police, 491 U.S.
            58, 71 n.10, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989)(noting “[o]f course a
            state official in his or her official capacity, when sued for injunctive relief,
            would be a person under § 1983 because ‘official-capacity actions for
            prospective relief are not treated as actions against the State’”).

            Ex parte Young thus limits the plaintiff to prospective relief and bars money
            damages. Verizon Md. Inc. v. Pub. Serv. Comm'n of Md., 535 U.S. 635,
            645, 122 S.Ct. 1753, 152 L.Ed.2d 871 (2002). To determine whether Ex
            parte Young's mandate is satisfied, “a court need only conduct a
            straightforward inquiry into whether [the] complaint alleges an ongoing
            violation of federal law and seeks relief properly characterized as
            prospective.” See id. (internal quotation marks and citations
            omitted)(alteration in original); see also Delaughter v. Woodall, 909 F.3d
            130, 137 (5th Cir. 2018).

            Here, it is undisputed that the plaintiff seeks only money damages against
            LeBlanc and Jones in their official capacities as Secretary and employee of
            the State Department of Public Safety and Corrections; LeBlanc and Jones
            have thus permissibly invoked sovereign immunity and Ex parte Young is
            not implicated. Mr. Traweeks's claims against LeBlanc and Jones in their
            official capacities must be dismissed as barred by the Eleventh
            Amendment.


58
     Id. at *4.
Document Number: 58636
                                                                                       Page 11 of 21
        Case 3:19-cv-00108-SDD-RLB                Document 47         01/27/20 Page 12 of 21



        Accordingly, to the extent that Plaintiff asserts Section 1983 claims for monetary

damages against Defendants in their official capacities, those claims are dismissed with

prejudice.59

        C. The Heck v. Humphrey Doctrine

        Defendants also move to dismiss Plaintiff’s claims, arguing that the Heck v.

Humphrey doctrine bars Plaintiff’s claims because they bear on both the validity and

duration of his confinement. In Heck, the Supreme Court held that a convicted person

cannot collect damages for an unconstitutional conviction or imprisonment under Section

1983 unless “the conviction or sentence has been reversed on direct appeal, expunged

by executive order, declared invalid by a state tribunal ..., or called into question by a

federal court's issuance of a writ of habeas corpus.”60                   Such a complaint must be

dismissed if a “judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence.”61 Plaintiff maintains that he does not, in any way, challenge

his underlying conviction or sentence, and this Heck argument has been rejected by

Louisiana district courts. Plaintiff is correct.

        This Court rejected the same arguments raised by the DOC and LeBlanc in

Thomas v. Gryder.62 The Court explained:

        The “favorable termination” requirement of Heck prohibits a criminal
        defendant's collateral attack on the defendant's conviction or sentence.63
        Here, however, Plaintiff does not seek to collaterally attack either his
        conviction or his sentence. Instead, all parties agree that on January 23,
59
   As no party addressed the viability of Plaintiff’s claims for declaratory and prospective injunctive relief
under the law, the Court declines to make a finding on this issue and cannot dismiss these claims based
on this motion.
60
   512 U.S. at 486-87.
61
   Id. at 487.
62
   2019 WL 5790351 (M.D. La. Nov. 6, 2019).
63
   Id. at *5 (citing Heck, 512 U.S. at 484-485 (“This Court has long expressed similar concerns for finality
and consistency and has generally declined to expand opportunities for collateral attack.”)).
Document Number: 58636
                                                                                               Page 12 of 21
        Case 3:19-cv-00108-SDD-RLB                  Document 47          01/27/20 Page 13 of 21



        2013, Plaintiff pleaded guilty in Orleans Criminal District Court and was
        sentenced as follows: (1) Count 1: sexual malfeasance in prison – five
        years; (2) Count 2: sexual battery – two years; and (3) Count 3: second
        degree kidnapping – five years.64 The parties further agree that Plaintiff's
        correct release date was June 5, 2015.65 Nothing in the instant action would
        invalidate either Plaintiff's conviction or sentence,66 and Defendants cite the
        Court to no cases in which the unique fact pattern at issue here was
        considered.67 Accordingly, the Court finds that Plaintiff's claims are not Heck
        barred.68

64
   Id. (citing R. Doc. 62-1, p. 1).
65
   Id. (citing supra, n. 22).
66
   Id. (citing e.g., Chappelle v. Varano, 4:11-cv-00304, 2013 WL 5876173, at * 13 (M.D. Pa. Oct. 30, 2013)
(plaintiff's § 1983 action for damages where parole board recalculated plaintiff's maximum sentence to be
July 14, 2009 and defendants released plaintiff on either July 30 or 31, 2009 was not barred by Heck
because “the Plaintiff does not dispute the validity of his conviction or his corresponding sentence at all.
The conflict centers on the amount of time he was held in excess of his valid conviction and sentence. The
disputed period of confinement is both temporally and legally separate from the Plaintiff's actual conviction
and sentence. A finding for Plaintiff under § 1983 based on the period he was held beyond his original
sentence would not imply the invalidity of the conviction or sentence, and therefore does not trigger the
application of the favorable termination rule.”) (internal citation omitted); Griffin v. Allegheny County Prison,
Civil Action No. 17-1580, 2018 WL 6413156, at * 4 (W.D. Pa. Nov. 5, 2018) (same)).
67
    Id. (citing R. Doc. 65, pp. 2-3, n. 10-12. Defendants cite cases in which a claimant was currently
imprisoned and sought immediate release or damages based on alleged constitutional violations.
Defendants also cite cases involving § 1983 actions by formerly incarcerated individuals based on alleged
imprisonment longer than was proper which were barred by Heck. See, Whitehurst v. Reece, Civil Action
No. 1:06cv393, 2009 WL 2757203 (E.D. Tex. Aug. 26, 2009) (formerly incarcerated plaintiff sought
damages based on allegation that he was imprisoned longer than he should have been because defendants
took improper actions which prevented him from receiving credit towards his federal sentence for time he
spent incarcerated in county jail); Humphrey v. Stephens, No. A-14-CA-231-LY, 2014 WL 1319188 (W.D.
Tex. March 31, 2014) (former prisoner's 1983 action dismissed as Heck-barred where plaintiff alleged that
defendants miscalculated his release date and thereby over-detained him by 14 days); Carlisle v. Normand,
Civil Action No. 16-3767, 2017 WL 4918997 (E.D. La. Oct. 31, 2017) (plaintiffs challenged the manner in
which drug court was conducted and alleged excessive sentences were imposed; “Plaintiffs allege that
Drug Court violated their constitutional rights by imprisoning them without due process, in the form of
probation sanctions, contempt convictions, and time spent waiting. An award of damages to compensate
for either the confinement itself or the alleged violations of due process that led to the confinements would
necessarily imply that the confinements were invalid. Heck requires Plaintiffs to assert the invalidity of the
confinements elsewhere before suing for damages.”). Plaintiff's suit here does not involve any challenge to
his conviction or sentence (because all parties agree on Plaintiff's conviction and proper sentence). Instead,
Plaintiff seeks damages for the time period after his conviction and sentence (i.e., the amount of time
Plaintiff was held in excess of his valid conviction and sentence), a time period for which Heck is not
implicated. See, Heck, 512 U.S. at 487 (“But if the district court determines that the plaintiff's action, even
if successful, will not demonstrate the invalidity of any outstanding criminal judgment against the plaintiff,
the action should be allowed to proceed....”). See also, Traweek, 2019 WL 5430590, at * 6 (finding no Heck
bar where plaintiff challenged “neither his conviction nor the length of his sentence” and instead alleged
constitutional violations based on “his jailers' failure to timely process his release following his court-ordered
time-served judgment.”), and at * 5 (“The constitutional violation he advances here is that he was
imprisoned 20 days past his release date; he does not take issue with his criminal judgment or the sentence
rendered, but, rather, challenges the constitutionality of the administration of his release after he had served
his sentence.”)).
68
   Thomas v. Gryder, 2019 WL 5790351, at *3-*4.
Document Number: 58636
                                                                                                   Page 13 of 21
      Case 3:19-cv-00108-SDD-RLB          Document 47       01/27/20 Page 14 of 21




The Traweek court reached the same conclusion:

      By seeking to impose the Heck procedural bar to Mr. Traweek's claims, the
      defendants emphasize form over substance, begin from a faulty
      assumption, and ignore a critical component of Heck that is absent here. If
      Mr. Traweek succeeds on the merits, neither his underlying conviction for
      aggravated battery nor his seven-month sentence will be impliedly
      invalidated. See id. at 486, 114 S.Ct. 2364 (the favorable termination rule
      does not bar a § 1983 suit when “the plaintiff's action, even if successful,
      will not demonstrate the invalidity of any outstanding criminal judgment
      against the plaintiff.”). Here, Mr. Traweek challenges neither his conviction
      nor his sentence. He accepts both. Therefore, the reasoning underlying
      Heck's favorable termination prerequisite is simply not implicated: it would
      be illogical to require Mr. Traweek to first seek to invalidate his conviction
      or sentence in order to proceed in this lawsuit. The constitutional violation
      he advances here is that he was imprisoned 20 days past his release date;
      he does not take issue with his criminal judgment of conviction or the
      sentence rendered, but, rather, challenges the constitutionality of the
      administration of his release after he had served his sentence. Mr. Traweek
      alleges that his jailers failed to timely release him once the legal basis to
      incarcerate him had expired by court order. The only conduct the factfinder
      will probe is that performed by jail officials in administering his release after
      his release date.

      Another Section of this Court has rejected Secretary LeBlanc's attempt to
      invoke Heck in a factually-similar overdetention context, Grant v. Gusman,
      17-cv-02797, R. Doc. 46 (E.D. La. March 27, 2018)(Brown, C.J.). There, the
      plaintiff, who had served seven years in state custody, was arrested upon
      his release based on a warrant issued years earlier for a different crime
      predating the one for which he served the seven-year prison term. The
      plaintiff pled guilty and the state court sentenced him to “a one year
      sentence, with credit for time served for the seven years he had just served.”
      Id. at 3. Like Mr. Traweek, an administrative logjam between OPSO and
      DOC caused the plaintiff to be detained an additional 27 days after his
      sentencing, notwithstanding the state trial court's order (and the judge's
      email directly to OPSO's attorney directing) that Grant's release be
      expedited. Id. at 3-5. In moving to dismiss Grant's § 1983 claims, Secretary
      LeBlanc also invoked Heck. Chief Judge Brown rejected the argument,
      noting “[p]laintiff does not argue that his conviction or sentence were
      invalid.... [H]e contends that DOC Defendants violated his constitutional
      rights by failing to release him from prison. Therefore, Heck v. Humphrey is
      not applicable to this case.” Id. at 32. This reasoning applies equally to Mr.
      Traweek, who, like Grant, challenges neither his conviction nor the length
      of his court-ordered sentence; he simply alleges that the overdetention by
Document Number: 58636
                                                                                 Page 14 of 21
       Case 3:19-cv-00108-SDD-RLB               Document 47        01/27/20 Page 15 of 21



        his jailers' failure to timely process his release following his court-ordered
        time-served judgment exceeds constitutional bounds.

        Mr. Traweek's lawsuit, if successful, will not demonstrate or imply the
        invalidity of any criminal judgment or court-imposed sentence. He simply
        alleges that the procedures and action (or inaction) that caused him to be
        incarcerated for 20 days longer than his criminal judgment permitted
        unconstitutionally deprived him of his right to due process. Heck's
        procedural bar is patently inapplicable.69

        Based on the foregoing, the Court finds that Heck v. Humphrey does not bar

Plaintiff’s claims relating to his alleged over-detention. Defendants’ motion is DENIED on

this issue.

        D. Qualified Immunity

        Finally, LeBlanc and Lawson assert the defense of qualified immunity for the

individual capacity claims brought against them. In Harlow v. Fitzgerald, the United

States Supreme Court established the principle that “government officials performing

discretionary functions generally are shielded from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.”70 “When a defendant invokes qualified

immunity, the burden shifts to the plaintiff to demonstrate the inapplicability of the

defense.”71

        A claim of qualified immunity requires the Court to engage in the well-established

two-step analysis developed by the Supreme Court in Saucier v. Katz.72 As stated by the



69
   2019 WL 5430590, at *5-*6 (internal footnotes omitted).
70
   457 U.S. 800, 818 (1982).
71
   Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009) (citing McClendon v. City of Columbia,
305 F.3d 314, 323 (5th Cir. 2002) (en banc)).
72
   533 U.S. 194 (2001), overruled in part by Pearson v. Callahan, 555 U.S. 229 (2009). See Lytle v. Bexar
County, Tex., 560 F.3d 404, 409 (5th Cir. 2009).
Document Number: 58636
                                                                                           Page 15 of 21
       Case 3:19-cv-00108-SDD-RLB               Document 47        01/27/20 Page 16 of 21



Fifth Circuit in the context of a motion for summary judgment:

        First, we determine whether, viewing the summary judgment evidence in
        the light most favorable to the plaintiff, the defendant violated the plaintiff's
        constitutional rights. See, e.g., Tarver v. City of Edna, 410 F.3d 745, 750
        (5th Cir. 2005); McClendon v. City of Columbia, 305 F.3d 314, 322–23 (5th
        Cir.2002) (en banc); Glenn v. City of Tyler, 242 F.3d 307, 312 (5th Cir.
        2001). If not, our analysis ends. If so, we next consider whether the
        defendant's actions were objectively unreasonable in light of clearly
        established law at the time of the conduct in question. See, e.g., Tarver,
        410 F.3d at 750; Glenn, 242 F.3d at 312. To make this determination, the
        court applies an objective standard based on the viewpoint of a reasonable
        official in light of the information then available to the defendant and the law
        that was clearly established at the time of the defendant's actions. See
        Glenn, 242 F.3d at 312; Goodson v. City of Corpus Christi, 202 F.3d 730,
        736 (5th Cir. 2000); see also Tarver, 410 F.3d at 750 (“If officers of
        reasonable competence could disagree as to whether the plaintiff's rights
        were violated, the officer's qualified immunity remains intact.”).73

        When the defense of qualified immunity is raised in a Rule 12(b)(6) motion, “it is

the defendant's conduct as alleged in the complaint that is scrutinized for ‘objective legal

reasonableness’.”74 The plaintiff must support his claim with “sufficient precision and

factual specificity to raise a genuine issue as to the illegality of defendant's conduct at the

time of the alleged acts.”75 When greater detail is required to address the defense of

qualified immunity, the Court may insist that a plaintiff file a reply pursuant to Federal Rule

of Civil Procedure 7(a) tailored to an answer pleading the defense of qualified immunity.76

“The district court need not allow any discovery unless it finds that plaintiff has supported

his claim with sufficient precision and factual specificity to raise a genuine issue as to the

illegality of defendant's conduct at the time of the alleged acts.”77



73
   Freeman v. Gore, 483 F.3d 404, 410–11 (5th Cir. 2007).
74
   McClendon, 305 F.3d at 323 (quoting Behrens v. Pelletier, 516 U.S. 299 (1996)).
75
   Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir.1995) (en banc).
76
   Id. at 1433–34.
77
   Id.
Document Number: 58636
                                                                                     Page 16 of 21
         Case 3:19-cv-00108-SDD-RLB          Document 47       01/27/20 Page 17 of 21



         Defendants make essentially the same Heck argument discussed above in

asserting their entitlement to qualified immunity. Defendants also maintain that Plaintiff

has failed to allege that a clearly established constitutional right was violated. The Court

disagrees.

         The Traweek court explained the meaning of “clearly established”:

         This is a “demanding standard,” which requires “precedent [so] clear...that
         every reasonable official would interpret it to establish the particular rule the
         plaintiff seeks to apply.” District of Columbia v. Wesby, ––– U.S. ––––, 138
         S. Ct. 577, 589, 199 L.Ed.2d 453 (2018)(citations omitted, emphasis
         added). “Clearly established” law is “settled law” that “place[s] the
         constitutionality of the officer's conduct ‘beyond debate.’” Id. (citation
         omitted). Although the Supreme Court does not require “a case directly on
         point,” the legal principle must be specific, not general, and either
         “controlling authority” has adopted the rule, or there is “a robust consensus
         of cases of persuasive authority” embracing it. Id. at 589-90 (citation
         omitted). Stated another way, “[a] [g]overnment official's conduct violates
         clearly established law when, at the time of the challenged conduct, ‘[t]he
         contours of [a] right [are] sufficiently clear’ that every ‘reasonable official
         would [have understood] that what he [or she] is doing violates that right.’”
         al-Kidd, 563 U.S. at 741, 131 S.Ct. 2074 (quoting Anderson v. Creighton,
         483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)). This demanding
         second prong thus ensures that “government officials [have] breathing room
         to make reasonable but mistaken judgments about open legal questions.”
         Id. at 743, 131 S.Ct. 2074. Indeed, “the qualified immunity standard ‘gives
         ample room for mistaken judgments’ by protecting ‘all but the plainly
         incompetent or those who knowingly violate the law.’” Mendenhall v. Riser,
         213 F.3d 226, 230 (5th Cir. 2000)(quoting Malley v. Briggs, 475 U.S. 335,
         343, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986)).78

                                                ***

         The Fourteenth Amendment forbids states from “depriv[ing] any person of
         life, liberty, or property, without due process of law[.]” U.S. Const. amend.
         XIV. “The touchstone of due process is protection of the individual against
         arbitrary action of government.” Jauch v. Choctaw Cty., 874 F.3d 425, 430
         (5th Cir. 2017)(quoting Wolff v. McDonnell, 418 U.S. 539, 558, 94 S.Ct.
         2963, 41 L.Ed.2d 935 (1974)). “The procedural due process analysis starts
         with one inquiry: whether the state has ‘deprived the individual of a

78
     2019 WL 5430590, at *7.
Document Number: 58636
                                                                                    Page 17 of 21
        Case 3:19-cv-00108-SDD-RLB                Document 47         01/27/20 Page 18 of 21



        protected interest[.]’” Id. Quite obviously, the Supreme Court has
        recognized that the “loss of personal liberty through imprisonment” is
        sufficient to trigger due process protections. Id. (quoting Turner v. Rogers,
        564 U.S. 431, 445, 131 S.Ct. 2507, 180 L.Ed.2d 452 (2011)).79

        Mr. Traweek alleges that LeBlanc's failure to adopt safeguards despite
        knowing DOC's pattern of overdetaining inmates and Jones's direct failure
        to timely process his release despite knowing he was overdue to be
        released violated his right to timely release from custody. Because Mr.
        Traweek has a right to be timely released from custody, his over detention,
        or detention absent (or beyond the expiration of) legal process, violates an
        incarcerated person's right to due process. See id.80

        The Traweek court also noted, based on Fifth Circuit precedent, that “[t]here is no

dispute that an incarcerated person's right to timely release from custody is clearly

established and was so, well before 2018 at the time that Traweek remained in custody

despite the court order mandating his release.”81 The court discussed the Fifth Circuit’s

decision in Jauch v. Choctaw Cty.,82 wherein the Fifth Circuit determined that Jauch's 96-

day detention without a hearing deprived her of liberty without legal or due process, and

the Fifth Circuit further determined that this law had been clearly established in Jones v.

City of Jackson, a case decided in February 2000.83 Thus, the Jauch court denied

qualified immunity to the sheriff in whose custody the plaintiff remained for 96 days.84

        Having determined that “there is a clearly established right to timely release from

prison,”85 and accepting his allegations as true as required under Rule 12(b)(6), the court

found that Traweek had plausibly alleged the violation of a constitutional right by the


79
   Id. at *8 (internal footnote omitted).
80
   Id.
81
   Id. (citation omitted).
82
   874 F.3d 425, 430 (5th Cir. 2017).
83
   203 F.3d 875 (5th Cir. 2000).
84
   Jauch, 874 F.3d at 436 (finding that the sheriff's attempt to shift blame to immune judicial officers was
misdirected given that sheriff's actions and decisions caused constitutional injury: “[e]ither Sheriff Halford
is plainly incompetent, or he knowingly violated the law.”).
85
   Traweek, 2019 WL 5430590, at *10 (quoting Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011)).
Document Number: 58636
                                                                                               Page 18 of 21
         Case 3:19-cv-00108-SDD-RLB          Document 47     01/27/20 Page 19 of 21



defendants. The court also held that Traweek had alleged sufficient facts to overcome

the defendants’ qualified immunity defense at the pleadings stage.86                The court

documented Traweek’s specific allegations regarding the computation process applied to

his particular case but also found that Traweek’s allegations that LeBlanc and the DOC

“have ‘a well-documented pattern of overdetention’” overcame LeBlanc’s defense:87

         LeBlanc's § 1983 individual capacity liability is predicated solely on his
         supervisory role as Secretary of DOC; there are no allegations that he
         affirmatively participated in the acts that caused Mr. Traweek's
         constitutional deprivation. Thus, LeBlanc is only liable under § 1983 if Mr.
         Traweek plausibly alleged that he implemented unconstitutional (or failed to
         implement) policies that causally resulted in his overdetention. Mr. Traweek
         contends that his pattern allegations overcome LeBlanc's assertion of
         qualified immunity and that another Section of this Court has determined
         that similar allegations suffice to allege a pattern of overdetention at the
         DOC of which LeBlanc was aware but nonetheless acted with deliberate
         indifference by failing to discipline or train employees or to implement any
         policy to correct the unconstitutional problem. See Grant v. Gusman, No.
         17-2792, 2018 WL 3869494, at *10 (E.D. La. Aug. 14, 2018)(Brown, C.J.).
         The Court agrees. Mr. Traweek's allegations regarding DOC's pattern of
         overdetention and LeBlanc's deliberate failure to act or implement policies
         addressing the overdetention problem suffice to overcome LeBlanc's
         invocation of qualified immunity. Mr. Traweek alleges that the DOC's
         system of administrative processing, in practice, amounts to a policy of
         deliberate indifference. It is alleged that LeBlanc has known about the
         DOC's pattern of overdetention for years and yet has failed to adopt policies
         to correct this problem and that this failure to adopt training or disciplinary
         policies to address it constitutes deliberate indifference to MR. Traweek's
         constitutional right to timely release. Mr. Traweek also alleges that,
         consistent with the known delays inherent in processing releases at DOC,
         it took DOC four days to even begin “computing” Traweek's time and then
         another day to effect his release. This suffices to overcome LeBlanc's
         invocation of qualified immunity at the pleadings stage.88

         Applying the reasoning and analysis in Traweek, which involves a similar fact

pattern and nearly identical defense assertions, the Court must deny Defendants’ motion


86
   Id. at *11.
87
   Id.
88
   Id.
Document Number: 58636
                                                                                   Page 19 of 21
       Case 3:19-cv-00108-SDD-RLB           Document 47      01/27/20 Page 20 of 21



to dismiss based on qualified immunity. Notably, unlike the jailer in Traweek, in the

present case, Defendants make no argument that their actions were objectively

reasonable or made in good faith. Rather, Defendants focus solely on the argument that

Plaintiff has failed to demonstrate the violation of a clearly established constitutional right,

an argument that is clearly wrong under the wealth of Fifth Circuit jurisprudence discussed

above.

        Further, Plaintiff herein has alleged specific facts that, if proven, would allow an

inference that LeBlanc and/or Lawson are liable under Section 1983. The allegations of

a well-known pattern or practice of over-detention by the DOC are detailed and specific.89

Plaintiff’s allegations of Lawson’s bad faith are likewise satisfactory to overcome

Lawson’s assertion of qualified immunity.          Plaintiff alleges that Lawson’s conduct

regarding the computation of his release date was in retaliation for Plaintiff’s continued

pursuit of the correct release date, which Lawson allegedly took personally.90 Lawson’s

potential bad faith is further implicated by Plaintiff’s allegation that, based on a recorded

phone call between Lawson and Plaintiff’s attorney, Lawson advised Plaintiff’s counsel

that “judges have no say whatsoever to us applying our time comp laws[.]”91

        Accordingly, Defendants LeBlanc and Lawson are not entitled to dismissal at this

stage based on the defense of qualified immunity.




89
   See Rec. Doc. No. 16, ¶¶ 48, 50-61.
90
   Id. at ¶¶ 30-31.
91
   Id. at ¶ 42.
Document Number: 58636
                                                                                   Page 20 of 21
          Case 3:19-cv-00108-SDD-RLB      Document 47    01/27/20 Page 21 of 21



III.      CONCLUSION

          For the reasons set forth above, Defendants’ Motion to Dismiss Pursuant to

F.R.C.P. Rule 12(c)92 is GRANTED in part and DENIED. Plaintiff’s official capacity claims

for monetary damages against Defendants are hereby DISMISSED with prejudice. All

other claims remain pending before the Court.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on January 27, 2020.




                                          S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




92
     Rec. Doc. No. 22.
Document Number: 58636
                                                                             Page 21 of 21
